—Carpinello, J.
Appeal from a judgment of the Supreme Court (Kane, J.), entered February 16, 1999 in Sullivan County, which dismissed petitioners’ application, in a proceeding pursuant to CPLR article 78, to review a site plan approval by respondent Planning Board of the Town of Mamakating.
Petitioners challenge a determination of respondent Planning Board of the Town of Mamakating granting respondent J.M.L. Quarries, Inc. site plan approval to construct an asphalt concrete batch plant on a four-acre portion of its 465-acre quarry site in the Town of Mamakating, Sullivan County. In their brief, petitioners acknowledge that construction of the plant has been completed, a fact confirmed at oral argument. As a consequence, this appeal has been rendered moot in view of petitioners’ failure to seek injunctive relief protecting their interests during the pendency of this appeal (see, e.g., Matter of Many v Village of Sharon Springs Bd. of Trustees, 234 AD2d 643, 644, lv denied 89 NY2d 811; Matter of Save the Pine Bush v City Engr. of City of Albany, 220 AD2d 871, 872, lv denied 87 NY2d 807; Matter of Serafín v Wallace, 117 AD2d 926, 927; Matter of Friends of Pine Bush v Planning Bd., 86 AD2d 246, 247-248, affd 59 NY2d 849). There being no basis for applying any of the exceptions to the mootness doctrine, the appeal should be dismissed (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707, 713-714; cf., Matter of Save the Pine Bush v City of Albany, 141 AD2d 949, 951, lv denied 73 NY2d 701). Even if we were to address the merits, none of the arguments advanced by petitioners warrants annulment of the Planning Board’s determination.
*627Cardona, P. J., Peters, Graffeo and Mugglin, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.